Citation Nr: 0116843	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  94-27 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
gunshot wound to the left (major) shoulder with fracture of 
the left scapula and injury to muscle groups I, II, and III, 
currently evaluated as 50 percent disabling.
 
2. Entitlement to an increased rating for residuals of a 
gunshot wound to the neck with injury to muscle group XXIII, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from April 1944 
to November 1945 and regular Philippine Army service from 
November 1945 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 1994.  In August 1996, the case was remanded by 
the Board to the RO for additional development.  In a 
decision dated in October 1998, the Board granted a 50 
percent rating for the left shoulder disability, and denied 
an increased rating for the neck disability.  The grant of a 
50 percent rating was implemented by a rating decision dated 
in December 1998.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
appellee filed a motion to vacate and remand the Board's 
decision insofar as it denied an evaluation in excess of 50 
percent for the left shoulder disability, and the denial of 
the increased rating for the neck disability.  In an order 
dated in October 2000, the Court granted the appellee's 
motion, and remanded the case to the Board for further 
action.  This remand is issued in response to the directives 
contained in the appellee's motion.  

In several statements submitted in connection with this 
appeal, the veteran has claimed that he also has an eye 
disability and a disability of the lower extremities which he 
asserts are due to gunshot wounds sustained in service.  
Although the issue of service connection for multiple 
sclerosis with left hemiparesis and impaired vision was 
denied by the Board in November 1975, to the extent that the 
veteran claims his symptoms are due to gunshot wounds, and 
not multiple sclerosis, his contentions represent a new 
claim.  This claim is referred to the RO for initial 
consideration.  


REMAND

The appellee's motion cited VA's failure to comply with 
instructions contained in the August 1996 Board remand.  
According to the joint motion, the June and August 1997 VA 
examination reports did not reflect that the veteran's claims 
file or medical history had been reviewed; failed to include 
an opinion as to whether the veteran's arthritis is 
etiologically related to his service-connected disabilities; 
and failed to determine whether neurological symptoms were 
associated with the inservice injuries or due to intervening 
causes, as had been requested in the remand.  A remand 
"confers on the veteran or other claimant, as a matter of 
law, the right to compliance with the remand orders."  
Stegall v. West, 11 Vet.App. 268 (1998).  VA was ordered to 
obtain an examination which complies with the prior remand 
directives.  

Additionally, on November 9, 2000, subsequent to all action 
in this case, including the joint motion, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id. (to 
be codified at 38 U.S.C.A. § 5103A(d)(1)).  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

As applied to the facts of this case, the veteran was 
previously asked to provide information concerning his 
medical treatment.  He submitted a certificate indicating 
treatment on October 19, 1996, from the Baguio Medical 
Center, Inc.; however, the actual consultation report is not 
of record.  This record should be obtained.  In addition, 
since this request was sent in 1996, he should be asked to 
identify any treatment he has had subsequent to October 1996.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should obtain legible copies 
of the actual clinical records of the 
veteran's treatment at the Baguio Medical 
Center, Inc., on October 19, 1996, for 
cervical osteoarthritis with neuropathy, 
and any treatment subsequent to that 
date.  The results of the requests, 
whether successful or unsuccessful must 
be documented in the claims file.  If the 
RO's attempt to obtain these records is 
unsuccessful, the veteran should be so 
informed and advised that he may obtain 
and submit such records himself.  

2.  The RO should also ask the veteran to 
provide a list of names, locations, and 
approximate dates of treatment of any 
physicians, hospitals, or treatment 
centers (private, VA or military) who 
provided him with treatment for his 
service-connected neck or left shoulder 
disabilities from November 1996 to the 
present.  The RO should obtain any 
records so identified, inform the veteran 
of the records that were obtained, and 
give him the opportunity to himself 
submit any records that could not be 
obtained.  

3.  The veteran should then be afforded a 
VA examination by an orthopedic specialist 
to evaluate his current level of 
impairment resulting from residuals of the 
gunshot and shrapnel wounds sustained 
during service.  The claims folder must be 
available to the examiner for review 
before the examination, and the examiner 
should annotate in the record that such 
review was conducted.  All tests and 
studies deemed necessary by the examiner 
should be conducted.  All symptomatology 
should be described in detail.  The 
examination report should also identify 
which symptomatology, to include 
arthritis, is due to or a residual of the 
veteran's service wounds, and which is 
unrelated to service.  The findings, 
conclusions, and rationale for the 
opinions expressed should be explained in 
detail in a typewritten report.

4.  The veteran should be afforded a VA 
examination by a specialist in neurology 
to identify all neurological impairment 
and the extent of such impairment, 
associated with the service-connected 
gunshot wounds to the neck and left 
shoulder.  The claims folder must be 
available to the examiner for review 
before the examination, and the examiner 
should annotate in the record that such 
review was conducted.  The examiner should 
examine the veteran and determine which 
symptoms are the residuals of the service 
wounds and which are due to intervening 
causes.  The rationale for the opinions 
expressed should be explained in detail, 
in a typewritten report.  

5.  The RO must review the claims file and 
ensure that any other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  When completed, the 
RO should readjudicate the claims for 
increased ratings for service-connected 
gunshot wound residuals of the left 
shoulder and neck.  If the decision 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and provided an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




